¶ 62. SHIRLEY S. ABRAHAMSON, C.J.
{concurring). The instant case requires the court to determine whether one aspect of Wis. Stat. § 757.69(1)(b), namely the language that grants court commissioners authority to issue search warrants, is an unconstitutional delegation of judicial power violating Article VII, Section 2 of the Wisconsin Constitution. The court is not asked to decide, and does not decide, whether all the powers of court commissioners set forth in Wis. Stat. § 757.69(1)(b) or in § 757.69 are constitutional.1
¶ 63. The question before the court is whether a court commissioner's issuance of a search warrant is the exercise of judicial power in violation of the Wisconsin Constitution.
*224¶ 64. Article VII, Section 2 vests judicial power in specified courts, not in court commissioners. To determine the constitutionality of the legislature's authorizing court commissioners to issue search warrants under Wis. Stat. § 757.69(1)(b), we must interpret the meaning of the phrase "judicial power" used in Article VII, Section 2 of the Wisconsin Constitution.
¶ 65. In interpreting a constitutional provision, the court ordinarily turns to three sources: the words in the constitutional provision in the context used; the constitutional debates and practices in existence at the time of the adoption of the constitutional provision; and the earliest interpretation of the constitutional provision by the legislature as manifested in the first law passed following adoption.2 This list of sources for or approaches to constitutional interpretation is not exhaustive.
¶ 66. To answer the question presented I look to the three sources and turn first to the text of the Wisconsin Constitution. Article VII, Section 2, as revised in 1978, provides:
The judicial power of this state shall be vested in a unified court system consisting of one supreme court, a court of appeals, a circuit court, such trial courts of general uniform statewide jurisdiction as the legislature may create by law, and a municipal court if authorized by the legislature .... 3
¶ 67. A court commissioner is not one of the entities in which the judicial power of this state vests *225under Article VII, Section 2. Court commissioners do, however, appear in legislation as early as 1849. Wis. Stat. ch. 10, § 75 (1849). "Judicial power" is not defined in the constitution.
¶ 68. Prior iterations of Article VII, Section 2 similarly did not define "judicial power" or vest it in court commissioners. From 1848 until 1966, Article VII, Section 2 provided in relevant part as follows:
The judicial power of this state, both as to matters of law and equity, shall be vested in a supreme court, circuit courts, courts of probate, and in justices of the peace. The legislature may also vest such jurisdiction as shall be deemed necessary in municipal courts, and shall have the power to establish inferior courts in the several counties ....
¶ 69. In 1966, Article VII, Section 2 was amended to delete justices of the peace from the list of entities in which the judicial power of the state is vested, among other changes. From 1966 until 1977, Article VII, Section 2 provided in relevant part as follows:
The judicial power of this state, both as to matters of law and equity, shall be vested in a supreme court, circuit courts, and courts of probate. The legislature may also vest such jurisdiction as shall be deemed necessary in municipal courts, and may authorize the establishment of inferior courts in the several counties, cities, villages or towns, with limited civil and criminal jurisdiction.. ..
¶ 70. "Judicial power," as used in any version of the Wisconsin Constitution, has not been clearly defined. Nothing in any of the versions of the Wisconsin Constitution or in the drafting history of the 1848, 1966, or 1978 iterations of Article VII, Section 2 sheds light on the meaning of "judicial power" or on whether *226the meaning of "judicial power" has changed with the amendments to Article VII, Section 2.
¶ 71. While the text and history of Article VII, Section 2 provide little insight into whether issuing a search warrant is part of the constitutional concept of "judicial power," other constitutional provisions are more availing. It is difficult to define "judicial power," but determining, on the basis of other constitutional provisions and historically accepted practices, that certain acts are not part of the constitutional concept of "judicial power" may be a more manageable task.4
¶ 72. I agree with the majority that the history of the warrant requirement found in Article I, Section 11 and the closely analogous Fourth Amendment of the federal constitution is relevant to deciding the present case. Nothing on the face of Article I, Section 11 or the Fourth Amendment or the history of these provisions requires a search warrant to be issued by a decision maker vested with "judicial power" as that phrase is used in Article VII, Section 2.
¶ 73. The Wisconsin Supreme Court and the United States Supreme Court have both concluded that an arrest warrant may be issued by a non-judge, pro*227vided the issuer is neutral and detached and capable of determining the existence of probable cause.5
¶ 74. With regard to search warrants, Wisconsin statutes provided that magistrates may issue search warrants, without defining the word "magistrate."6 "Non-judge magistrates" apparently issued search warrants.7 But it is not entirely clear from the statutes or cases whether court commissioners were authorized to, or did in fact, issue search warrants prior to the enactment of Wis. Stat. § 757.69(1)(b). Although several Wisconsin statutes authorize a court commissioner to issue arrest warrants, on a cursory examination of several pre-1978 statutes, I could find no statute that explicitly authorizes a court commissioner to issue search warrants.8 If court commissioners were, in fact, *228issuing search warrants prior to 1978, it is important for us to determine whether their authority to do so was dependent on the now-repealed Article VII, Section 23 of the Wisconsin Constitution, to which I now turn.
¶ 75. Prior to the 1978 constitutional amendments, Article VII, Section 23 authorized the legislature to vest persons in each county with such judicial powers as do not exceed that of a judge of a circuit court at chambers. Article VII, Section 23 provided as follows:
The Legislature may provide for the appointment of one or more persons in each organized county, and may vest in such persons such judicial powers as shall be prescribed by law. Provided that said powers shall not exceed that of a judge of a circuit court at chambers.
¶ 76. This constitutional provision does not explicitly mention court commissioners. The original version of Section 23 did not contain the caption "Court Commissioners." This caption was later added by the Reviser of Statutes. See 1889 Statutes Annotated.
¶ 77. Regardless of whether Section 23 is directed to court commissioners, it is not clear what are (or were) the powers of "a judge of a circuit court at chambers," as that phrase is used in Section 23.9 Sev*229eral statutes explicitly referred to a judge of a circuit court at chambers.10 The State's brief asserts that a judge of a circuit court at chambers did not exercise the full judicial power constitutionally vested in courts.
¶ 78. In other words, according to the State, a judge of a circuit court at chambers exercised some but not all constitutional "judicial power." Thus, the text of Article VII, Section 23 might lead one to conclude that the legislature was authorized to vest some judicial powers in one or more persons who were not judges, and accordingly vested certain powers in court commissioners. The statutes empowering court commissioners do not refer to the Wisconsin Constitution. I therefore do not know whether the legislature considered these statutes as governed by Article VII, Section 23 of the Wisconsin Constitution.
¶ 79. I get some guidance from State v. Van Brocklin, 194 Wis. 441, 447, 217 N.W. 227 (1927), in which the court determined that "the authorities . .. indicate that it is not generally considered that the issuance of a criminal warrant involves the exercise of that judicial power which the Constitution commits to the exclusive *230jurisdiction of courts . . . ." Although the Van Brocklin court ultimately rested its decision to uphold the issuance of the search warrant by the clerk of a municipal court on Article VII, Section 23, the court's reasoning suggests that even in the absence of Article VII, Section 23, the court might have upheld the power of a municipal court clerk to issue a search warrant.11
*231¶ 80. In 1978, Article VII, Section 23 was repealed. No full, ready explanation for the repeal of Article VII, Section 23 can be found in the history of the 1978 amendment of Article VII. On the one hand, as the defendant argues, the repeal might lead one to conclude that the legislature was no longer constitutionally able to vest some judicial powers in persons who were not judges. On the other hand, as the State argues, the limited material available indicates that the repeal might be interpreted as giving the legislature greater flexibility to vest more power in the office of court commissioner.12
*232¶ 81. I therefore turn to a third source for interpreting the constitution, namely, the earliest interpretation of the constitutional provision by the legislature as manifested in the first law enacted following adoption of the 1978 constitutional amendments. The legislative enactments at the time of the adoption of the 1978 constitutional amendment of Article VII included Wis. Stat. § 757.69(1)(b). Rather than reduce the power of court commissioners in light of the repeal of Article VII, Section 23, the legislature expanded the powers of court commissioners and explicitly included the power to issue search warrants.
¶ 82. While not determinative of the interpretation of the constitution or the constitutionality of a statute, the legislative interpretation of an amended constitutional provision through a contemporaneous statutory enactment is instructive. In the present case, the combination of the historically accepted practice of non-judges issuing search warrants and the contemporaneous legislative enactment Wis. Stat. § 757.69(1)(b) following the repeal of Article VII, Section 23, persuades me that the majority reaches the correct result.
¶ 83. Relying too heavily on contemporaneous legislative action would be ill-advised in all instances because this court, not the legislature, is the final arbiter of the meaning of the Wisconsin Constitution. Nevertheless, in the present case dealing specifically with the power of court commissioners to issue search warrants under Wis. Stat. § 757.69(1)(b), there is more to support the court's conclusion about this power of court commissioners than just a contemporaneous legislative enactment.
*233¶ 84. After examining the history of the texts of Article VII, Sections 2 and 23; Article I, Section 11; the numerous cases in which non-judges issued warrants;13 and the Wisconsin legislative enactments vesting search warrant authority in persons who were not judges both prior to and after 1978,1 conclude, like the majority, that historically the issuance of search warrants has not been viewed as an exercise of a judicial power that the state constitution commits to the exclusive jurisdiction of courts and that the repeal of Article VII, Section 23 in 1978 did not eliminate the Wisconsin legislature's power to authorize court commissioners to issue search warrants.
¶ 85. I appreciate the majority's attempt to research constitutional history to answer the question presented. History is relevant in constitutional interpretation. However, its use poses challenges. We have relatively little historical study of state constitutional provisions and state courts generally or of Wisconsin constitutional provisions.14 Furthermore, there are of*234ten different historical narratives, and there is the ever-present danger that history can be read selectively to support a particular result.15
¶ 86. While I concur in the result reached by the majority, I do not join the majority opinion because I have reservations about its analysis of Wisconsin constitutional history.
¶ 87. For example, the majority opinion relies heavily on the historical role of justices of the peace for its conclusion that certain actors may exercise some judicial power without exercising the constitutional concept of "judicial power." The majority opinion reads the pre-1966 constitution as providing that only "some judicial power" and judicial power "of a different sort" were vested injustices of the peace. Majority op., ¶ 21. *235Yet the pre-1966 constitution, quoted above, vested judicial power in justices of the peace in the same sentence as it vested judicial power in named courts.
¶ 88. The majority opinion seems to rely on the fact that the legislature determined the jurisdiction of justices of the peace to distinguish "judicial power" vested in justices of the peace from judicial power vested in courts. But the legislature determined the jurisdiction of courts, as well.16 That the legislature determined the authority of justices of the peace and court commissioners does not tell us whether the issuance of a search warrant is within the constitutional concept of "judicial power."
¶ 89. The majority opinion also looks to the historical powers of justices of the peace in other jurisdictions. Majority op., ¶ 18. The majority opinion describes the justice of the peace as being "responsible for a variety of executive and quasi-judicial functions."17 The articles cited by the majority to support this proposition do not describe the powers of the justice of the peace as non-judicial or quasi-judicial. In fact, one *236article explains that justices of the peace handled major civil actions, as well as numerous other matters.18
¶ 90. Additionally, the majority's emphasis on the legal training of judges and justices of the peace in the 19th century and the method of selection also seems to be selective about what we know. Majority op., ¶ 20. New lawyers went to law school in the 19th century. Legal training took place predominantly in law offices and therefore would be highly varied. That some persons had legal training or were elected does not, in my opinion, answer the question of the authority of court commissioners to issue search warrants.
¶ 91. For these reasons, I am not persuaded that the history of the powers of justices of the peace in Wisconsin or elsewhere as set forth in the majority opinion assists us in determining whether court commissioners may issue search warrants.
¶ 92. I am also concerned by the majority's analogy to the United States Constitution to bolster its conclusion that court commissioners may issue search warrants. See majority op., ¶¶ 34-36. The United States and Wisconsin constitutions are different with regard to the power of the courts. There is a significant body of law interpreting the phrase "judicial power" in the federal Constitution, and interpretation is continu*237ing.19 All or part of this body of law may not be applicable to the Wisconsin Constitution.
¶ 93. For the reasons set forth, I write separately.

 Wisconsin Stat. § 757.69(1)(b) provides as follows:
Powers and duties of circuit court commissioners. (1) A circuit court commissioner may:
(b) In criminal matters issue summonses, arrest warrants or search warrants, determine probable cause to support a warrant-less arrest, conduct initial appearances of persons arrested, set bail, inform the defendant in accordance with s. 970.02(1), refer the person to the authority for indigency determinations specified under s. 977.07(1), conduct the preliminary examination and arraignment, and, with the consent of both the state and the defendant, accept a guilty plea. . . .


 State v. Beno, 116 Wis. 2d 122, 136-37, 341 N.W.2d 668 (1984).


 Article VII, Section 2 embodies the separation of powers principles inherent in the Constitution that protect each branch of government from incursion by the others.


 The parties attempt to define the constitutional concept of "judicial power." The defendant argues that a court commissioner exercises judicial power when he or she "determines operative facts or draws legal conclusions that alter a party's property or liberty, even pending later review."
The amicus curiae brief of the Wisconsin Association of Judicial Court Commissioners and the Wisconsin Family Court Commissioners' Association, Inc., asserts that court commissioners do not perform "core judicial functions because their acts are subject to de novo review by circuit court judges." The defendant counters, saying that the very nature of a search warrant precludes pre-deprivation review.


 See, e.g., Shadwick v. City of Tampa, 407 U.S. 345, 349 (1972) (holding that a Florida statute authorizing clerks of municipal courts to issue certain arrest warrants did not violate the Fourth Amendment); State ex rel. White v. Simpson, 28 Wis. 2d 590, 597, 137 N.W.2d 391 (1965) (holding that a district attorney could not satisfy the Fourth Amendment's requirement that arrest warrants be issued by a neutral and detached magistrate); Bianchi v. State, 169 Wis. 75, 171 N.W. 639 (1919) (holding that the clerk of municipal court was authorized to issue an arrest warrant).


 See, e.g., Wis. Stat. 1915 § 4839; Wis. Stat. 1923 §§ 4839, 4840.


 See, e.g., State v. Van Brocklin, 194 Wis. 441, 217 N.W. 227 (1922) (search warrant issued by clerk of a municipal court).


 Nevertheless, statutes prior to 1978 might be interpreted as authorizing court commissioners to issue search warrants. For example, Wis. Stat. § 954.01(1) (1965) authorized a court commissioner and others to issue arrest warrants and stated that a court commissioner falls within the word "magistrate" "as that word is used in chapters 954-963" of the Wisconsin Statutes. Section 963.01, which appeared in Chapter 963, in *228turn, provided that "[a] search warrant may be issued by any magistrate who is authorized to issue a criminal warrant." Piecing these provisions together, it appears court commissioners may have had statutory authority to issue search warrants. Additionally, at least one pre-1978 case refers to a court commissioner issuing a search warrant. See State ex rel. Bena v. Crosetto, 73 Wis. 2d 261, 263, 243 N.W.2d 442 (1976).


 Judge Harry S. Fox, in his article entitled Duties of a Court Commissioner, Wis. Bar Bull. Feb. 1957, at 9, noted that he had "found no satisfactory definition of those powers [namely powers of a judge of a circuit court at chambers], although the *229distinction is generally recognized." See also In re Potter, 133 Wis. 1, 2, 112 N.W. 1087 (1907) (putting forth abroad definition of the powers of a judge of a circuit court at chambers that would allow the judge, especially by legislative authority, to exercise at chambers "any power not requiring the trial of an action, strictly so called").


 See, e.g., Wis. Stat. § 269.29 (1957) ("Except as so provided or otherwise expressly directed a county judge or court commissioner may exercise within his county the powers and shall be subject to the restrictions thereon of a circuit judge at chambers but such orders may be reviewed by the court.. ..); Clapp v. Preston, 15 Wis. 543 (1862) (discussing R.S. ch. 132, § 28, which empowered a "circuit judge at chambers to render judgment upon a frivolous demurrer").


 Justice Eschweiler, joined by Justice Crownhart, issued a well-reasoned dissent in Van Brocklin. These justices distinguished an arrest warrant from a search warrant and furnished the following interesting information about court commissioners, justices of the peace, and Article VII, Section 23:
It has never heretofore been even suggested that such section 23, Article 7, has ever been looked to in support of judicial power other than that in the creation of the well-known and long-established office of court commissioner. The very guarded exercise heretofore of this power to create such subordinate judicial office is quite indicative of the idea that the Legislature has had a consistent theory favoring a very restrictive use of such grant or source of power. The number of such officers has always been expressly limited, viz. originally by section 75, ch. 10, R. S. 1849, one to the county, by amendment thereafter, up to six per county, except in counties having more than one circuit judge (section 252.14); express statutes give county judges the power of court commissioners (Laws of 1848, p. 23, § 18; section 252.16); so also as to special municipal courts (chapter 651 of 1907, section 2523—8, Stats. of 1911); no inferior courts, such as a municipal court like the one here in question appears to have ever had the power to appoint such; their powers are expressly defined (section 252.15); their fees regulated (section 252.17); no illustration is afforded of any single prior instance in the state's history where it has been asserted or claimed that said section 23, Article 7, Const., supra, has been considered as a legislative source of power for any other office or officer than court commissioner.
That even such an officer as justice of the peace, of constitutional recognition and dignity, takes nothing by implication, has been the rule from first to last in this state: Cox v. Groshong 1 Pin. 307, 312 (1843); State v. Kriegbaum, [194 Wis. 229], 215 N.W. 896 (1927), and would seem to require a holding that power to issue a "warrant" (for so the law here reads) does not carry with it the *231power to perform the judicial and twofold duties required for search warrants — the one process that is fettered by two constitutional provisions.
In a relatively recent case, the Supreme Court of Utah agreed with the dissent in Van Brocklin rather than with the majority. See State v. Thomas, 961 P.2d 299, 303 (Utah 1998) ("[BJecause a search warrant is an order and the issuer possesses the authority to enforce the order, the issuance of a search warrant is a core judicial function, which commissioners lack the authority to perform.").


 See, e.g., Resource Material on Court Reorganization, vol. I, Wisconsin Legislative Council Staff Information Memorandum 76-2 at 6 (1976-77) ("The amendment also repeals constitutional provisions relating to suit tax, terms of court and court commissioners, thereby allowing the Legislature and Supreme Court greater flexibility to deal with the issues of court finance, calendaring of actions and parajudicial personnel in the future."); Drafting Files, 1975 Joint Resolution 13 and 1977 Joint Resolution 7, Legislative Reference Bureau, Madison, Wis. ("The section [23] authorizes the legislature to create an appointive office of county court commissioner ... [t]he constitutional authorization is repealed; the office continues under statute law (e.g. [then] section 252.14."); Citizens Study Committee on Judicial Organization, Report to Governor Patrick J. Lucey at 217-219 (Jan. 1973) (discussing the advantages of *232utilizing court commissioners to perform a wider range of tasks and concluding that the "system of court commissioners, as parajudicial personnel, should be retained ...").


 See, e.g., Shadwick v. City of Tampa, 407 U.S. 345 (1972); State ex rel. White v. Simpson, 28 Wis. 2d 590, 137 N.W.2d 391 (1965); State v. Van Brocklin, 194 Wis. 441, 217 N.W. 277 (1927).


 Here are some historical materials that might be helpful in cases calling for analysis of the Wisconsin Constitution: Jack Stark, The Wisconsin State Constitution: A Reference Guide (1997); Joseph A. Ranney, Trusting Nothing to Providence: A History of Wisconsin's Legal System (1999); J. B. Winslow, The Story of a Great Court (1912); Alice E. Smith, The History of Wisconsin Volume I: From Exploration to Statehood (1973); Richard N. Current, The History of Wisconsin Volume II: The Civil War Era, 1848-1873 (1976); Robert C. Nesbit, The History of Wisconsin Volume III: Urbanization and Industrialization, 1873-1893 (1985); John D. Buenker, The History of Wisconsin Volume IV: The Progressive Era, 1893-1914 (1998); Paul W Glad, The History of Wisconsin Volume V: War, a New *234Era, and Depression, 1914-1940 (1990); William F. Thompson, The History of Wisconsin Volume VI: Continuity and Change, 1940-1965 (1988); M.M. Quaife, Wisconsin: Its History and Its People (1924); M.M. Quaife ed., The Movement for Statehood (1918); M.M. Quaife ed., The Struggle Over Ratification 1846-1847 (1918); M.M. Quaife ed., The Convention of 1846 (1919); M.M. Quaife ed., The Attainment of Statehood (1928); William R. Smith, The History of Wisconsin (1885); Moses M. Strong, History of Wisconsin Territory (1885). A series of articles by Joseph A. Ranney is listed at http://wicourts. gov/courts/history/articles.htm.


 For discussions of the use (and misuse) of history in constitutional analysis of the federal constitution, see, e.g., Richard A. Primus, Judicial Power and Mobilizable History, 65 Md. L. Rev. 171 (2006); Kenneth J. Burchfiel, Revising the "Original" Patent Clause: Pseudohistory in Constitutional Construction, 2 Harv. J. Law & Tech. 155 (1989); Erwin Chemerinsky, History, Tradition, the Supreme Court, and the First Amendment, 44 Hastings L.J. 901 (1993); Lucian E. Dervan, Comment, Selective Conceptions of Federalism: The Selective Use of History in the Supreme Court's States' Rights Opinions, 50 Emory L.J. 1295 (2001).


 See, e.g., Faust v. State, 45 Wis. 273, 275-76 (1878).
Prior to 1978, Article VII, Section 8 of the Wisconsin Constitution provided as follows:
The circuit courts shall have original jurisdiction in all matters civil and criminal within this state, not excepted in this constitution, and not hereafter prohibited by law ... (emphasis added).
Article VII, Section 8 of the present constitution provides:
Except as otherwise provided by law, the circuit court shall have original jurisdiction in all matters civil and criminal within this state and such appellate jurisdiction in the circuit as the legislature may prescribe by law. . . (emphasis added).


 See majority op., ¶ 18 (citing David F. Forte, Marbury's Travail: Federalist Policies and William Marbury's Appointment as Justice of the Peace, 45 Cath. U. L. Rev. 349, 354 (1996)).


 See David F. Forte, Marbury's Travail: Federalist Policies and William Marbury's Appointment as Justice of the Peace, 45 Cath. U. L. Rev. 349, 354 (1996).
Another article cited by the majority claims it is "likely that.. . non-elite judges, like justices of the peace" issued search warrants. See Fabio Arcila, Jr., In the Trenches: Searches and the Misunderstood Common-Law History of Suspicion and Probable Cause, 10 U. Pa. J. Const. L. 1, 6 (2007).


 See, e.g., Stern v. Marshall,_U.S._, 131 S. Ct. 2594 (2012).